DETAILED ACTION
Status of the Claims
Claims 1-26 are pending in this application. Claims 1-26 are under examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The instant application claims priority from the provisional applications #62907777 and #62978369 filed on 09/30/2019 and 02/19/2020 respectively. 
Objections Withdrawn
The objection over claims 4, 12 and 14 is withdrawn per Applicant’s amendments that corrected the minor informalities.  
Rejections Withdrawn
The USC 112(a) scope of enablement rejection over claims 2-3 is withdrawn per Applicant’s convincing arguments regarding enablement of preventing acne. 
The USC 112(a) written description rejection over claims 8 and 19 is withdrawn per Applicant’s amendments of deleting “derivatives” term from both claims. 
The USC 112(b) rejection over claims 1-26 is withdrawn per Applicant’s amendments correcting each indefiniteness issue that was raised in the prior office action. 
The USC 102 rejection over claims 1-4, 6, 8, 10, 12, 14-15 and 19 over Wang is withdrawn per Applicant’s amendment of deleting “flavonoid” limitation from instant claim 1. 
The USC 102 rejection over claims 1-6, 8, 11-12, 14-17, 21 and 23 over Chawrai is withdrawn per Applicant’s amendment of deleting “terpene” limitation from instant claim 1. 
The USC 103 rejection over claims 1, 7, 9, 11, 13 and 16-17 over Wang is withdrawn per Applicant’s amendment of deleting “flavonoid” limitation from instant claim 1.
The USC 103 rejection over claims 7, 9-10, 13, 18-20, 22 and 24-26 over Chawrai is withdrawn per Applicant’s amendment of deleting “terpene” limitation from instant claim 1.
The USC 103 rejection over claims 1-6, 8-15 and 17-21 over Karelis is withdrawn per Applicant’s amendment of incorporating some of the limitations of claim 4 into claim 1. 
The non-statutory double patenting rejections over US applications 16946999, 17467629, 16947002 and US patent no 11116780 are withdrawn per Applicant’s filing of terminal disclaimers. It is noted that Applicant has not filed a terminal disclaimer for US patent application #16/946,990. That rejections stands. 

Maintained Rejections – Modified as Necessitated by Applicant’s Amendments
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 8-21 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Harry Karelis et al (US20190307719A1, effective filing date: 08/03/2016, previously cited) (Hereinafter Karelis) and Babek Ghalili et al (US20170042791A1, publication date: 02/16/2017, previously cited) (Hereinafter Ghalili).
Applicant has amended instant claim 1 such that “at least one of a cannabinoid, terpene, and flavonoid” is replaced with “cannabinoid”, thus narrowing the scope of the claim. Applicant also incorporated the limitations of claim 4 into claim 1 (but not all of the compounds are imported, e.g. camphor that was originally met by Karelis alone). 
Regarding claim 1, Karelis teaches a method for treating a skin disorder (abstract, claim 16) wherein the skin disorder is acne (para 77), the method comprising “administering to a patient in need thereof an effective amount of the pharmaceutical composition comprising a Cannabis extract and optionally one or more pharmaceutically acceptable carriers, diluents, adjuvants, excipients or any combination thereof” (abstract, claim 1) wherein the main cannabinoid is CBD (claim 2). Karelis also teaches a solvent (para 25, para 64, para 68), emulsifying agents (para 70), thickening agents (para 70) and emollients such as naturally derived oils or waxes (para 65). Karelis also teaches terpenes (para 9, claim 1). Karelis also teaches that “certain cannabinoids may be absent, or present in non-detectable amounts” (para 39) and “in some embodiments, the Cannabis extract may exclude one or more of the following cannabinoids:” which can be THCA, THCV, CBDA, CBGA, CBN, and CBC. Since CBGA is the pre-cursor for CBG, a composition that excludes CBGA would also exclude CBG. Also, since THCA is the pre-cursor for THC, a composition that excludes THCA would also exclude THC. That being said, Since Karelis teaches the main Cannabinoid to be selected as CBD (para 37) and teaches that secondary cannabinoids to be CBN, CBG and/or THC (para 38) wherein each secondary cannabinoid is present in an amount from 0.001% to about 20% by weight of the extract (para 38), the 0.001% (0.01 mg/mL) overlaps with the “substantially free” limitation of the instant claim. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Regarding the THC content limitation of the instant invention, as discussed above, Karelis teaches the composition to exclude THCA and also teaches the THC to be from 0.001% to about 20%, thus THC from 0.001 to 0.002% (where THCA is 0) satisfies the total THC content formula of the instant invention. 
Regarding claim 2, Karelis teaches the administering to a patient in need thereof an effective amount of the pharmaceutical composition or topical pharmaceutical composition (para 76) to treat acne and rosacea among other skin conditions (para 77). Karelis teaches topical administration wherein “the topical delivery system may advantageously enhance the delivery of the active components of the Cannabis extract to the skin of the patient” (para 18) via direct application to the skin (e.g. the epidermal layer of the skin) of a patient (para 59). 
Regarding claim 3, Karelis teaches “A reference to " treating ” a skin disorder therefore encompasses: (a) arresting spreading of the skin disease; (b) reducing the area of skin affected by the skin disorder; (c) relieving or ameliorating the effects of the skin disorder, e.g. reducing visible signs of the disorder, or reducing irritation caused by the skin disorder; or (d) preventing the skin disorder from occurring in a subject predisposed to, or at risk of, the skin disorder, so that the skin disorder does not develop or occur in the subject, or presents in a less severe form” (para 79) and since the skin disorder comprises acne, rosacea and other inflammatory skin diseases such as contact dermatitis (para 77) (skin rash) and eczema (para 77), it is interpreted such that Karelis kills acne bacteria, reduces the number or severity of acne pimples, clears acne blemishes, help prevent new acne blemishes, reduce the size and redness of acne breakout etc. 
Regarding claim 5, Karelis teaches “the Cannabis extract comprises about 0.00 % to about 20% by weight of terpene and terpenoid compounds” (para 40) wherein camphor is taught as a terpene found in the composition (para 42). 
Regarding claim 6, Karelis teaches the Cannabis extract to be prepared using water (solvent) (para 25, para 64), propylene glycol (para 25) and/or other organic solvent (para 64). 
Regarding claim 8, Karelis teaches pharmaceutically acceptable components of the topical delivery system as a wax (para 20, claim 11) which would emulsify the composition. 
Regarding claim 9, Karelis teaches the wax to be in an amount of from 0% to 30% (table 1). This range of 0-30% overlaps with the instantly claimed range of 3-8%. 
Regarding claim 10, Karelis teaches gelatin (para 63) and beeswax (para 65, table 1).
Regarding claim 11, Karelis teaches beeswax to be in an amount of from 0% to 30% (table 1). The instantly claimed range of 0.3-3% is within the range of 0-30%.
Regarding claim 12, Karelis teaches beeswax (para 65), olive oil (claim 11, para 65), and coconut oil (claim 12, para 65). 
Regarding claim 13, Karelis teaches coconut oil at 0-95% and beeswax at 0-30%. The instantly claimed range of 10-22% is within the range of 0-95% and/or 0-30%.
Regarding claim 14, Karelis teaches cream, ointment and lotion (para 70). Karelis also teaches gelling agents to be in the composition (para 70) which would result in a gel. 
Regarding claim 15, Karelis teaches buffers, colorants (coloring agent), stabilisers (para 69), preservative (para 62), essential oils that comprise fragrants (para 65), and oils as a part of topical delivery system (para 18) that advantageously enhance the delivery of the active components of the Cannabis extract to the skin of the patient (para 18) which is interpreted as “transdermal delivery agent”. Thus one would achieve the instant invention with a reasonable expectation of success by incorporating the claims and the specification guidance of Estelle into its embodiments.
Regarding claim 17, Karelis teaches preservatives such as methylparaben and propylparaben (para 67).
Regarding claim 18, Karelis teaches ethanol (para 25).
Regarding claim 19, Karelis teaches monoterpenes and sesquiterpenes (para 42). 
	Regarding claim 20, Karelis teaches terpenes (which can be monoterpenes and sesquiterpenes) from 0.001 % to about 25 % (para 45). The instantly claimed range of 0.05-0.5% is within the range of 0.001-25%. 
	Regarding claim 21, Karelis teaches essential oils that comprise fragrant (para 65) wherein the essential oil can be coconut oil (para 65) which comprises coconut as fragrance. Karelis also teaches rose essential oil (naturally derived) which comprises natural rose fragrance (para 65). Karelis also teaches lavender essential oil (naturally derived) which comprises lavender fragrance (para 65). Karelis also teaches peppermint essential oil which comprises peppermint fragrance (para 65). Along the same line, Karelis also teaches tea tree essential oil, jasmine essential oil, cinnamon essential oil, chamomile essential oil, eucalyptus essential oil and cedarwood essential oil (para 65). 
	Regarding claim 1, Karelis does not teach one of the anti-acne agents listed in instant claim 1. 
	Regarding claim 4, Karelis does not teach one of the compounds listed in the claim. 
Regarding claim 16, Karelis doesn’t teach one of the pH adjusting agents listed in the instant claim. 
Regarding claims 23-24, Karelis doesn’t teach an exfoliant.
Regarding claims 1, 4 and 23, Ghalili teaches “compositions and methods for the prevention and treatment of skin disorders and for the rejuvenation of the skin. In particular, the application describes topical compositions and methods of treatments comprising the combined use of one or more cannabinoids and one or more hydroxy acids in a suitable carrier” (abstract), wherein the treatment is specifically for acne (claim 11), wherein the hydroxy acids are described as exfoliants (para 29) and are selected from glycolic acid, lactic acid, citric acid, tartaric acid (claim 6), and salicyclic acid (claim 7). It is noted that “salicyclic acid” meets the external anti-acne agent limitations of instant claim 1 and 4 as well. It is important to note that salicyclic acid does not need to be described as an anti-acne agent by Ghalili to meet the limitations of instant claims 1 and 4. "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999) (MPEP 2112 I). 
Regarding claim 16, Ghalili teaches “citric acid” (claim 6), “sodium bicarbonate” (para 56), and lactic acid (claim 6). Similar to the “anti-acne agent” not being given patentable weight (discussed above”, “pH adjusting agent” language is also not considered to constitute patentable weight as long as the compounds are taught in the prior art. If the compounds is motivated to be included in the composition (citric acid, lactic acid, or sodium bicarbonate), it would act as a pH adjusting agent by virtue of its inherent properties. 
Regarding claim 24, Ghalili teaches the above exfoliant to be present in an amount from 0.1 and 10% by weight of the composition (claim 1). The instant range of 1-2% is within the range of 0.1-10% disclosed by Ghalili. 
It would have been obvious to one of ordinary skill in the art at the time of instant application to have combined the teachings of Karelis and Ghalili to achieve the instant invention. Ghalili teaches that “alpha-hydroxy acids and beta-hydroxy acids can penetrate the stratum corneum and act as exfoliants. Small molecule alpha-hydroxy acids, such as glycolic acid and lactic acid, are best suited to penetrate dry skin and act as humectants and moisturizers. On the other hand, oil-soluble beta hydroxy acids are best suited to penetrate into pores clogged with oily cells and sebum” (para 29). Thus, one would be motivated to incorporate the teachings of Ghalili into the teachings of Karelis with a reasonable expectation of successfully achieving a composition to treat acne that has superior penetration of pores that are clogged with oily cells and sebum. 

Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 6, 8, 10, 12, and 14-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of copending Application No. 16/946,990 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
Instant claims 1-4, 6, 8, 10, 12, and 14-19 are obviated by claim 17 of the reference application. 
It would have been obvious to one of ordinary skill in the art at the time of instant application to have used the claims of the reference application and achieve the instant invention. Reference claim 17 teaches all of the limitations of the instant invention claims listed above. Applying topical ointment in reference application to skin meets the limitation of topical application of a composition to a subject at risk of acne. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

New Rejections – Necessitated by Applicant’s Amendments (Previously Cited Prior Art)
	Applicant has amended instant claim 1 such that “at least one of a cannabinoid, terpene, and flavonoid” is replaced with “cannabinoid”, thus narrowing the scope of the claim. Applicant also incorporated the limitations of claim 4 into claim 1 (but not all of the compounds are imported, e.g. camphor that was originally met by Karelis alone). An examiner cannot be expected to foresee whether or how an applicant will amend a claim to overcome a rejection except in very limited circumstances (e.g., where the examiner suggests how applicant can overcome a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph). Due to deleting “flavonoid” and “terpene” from instant claim 1, the dependent claims of claim 1 are now all also restricted to having a cannabinoid instead of flavonoid and terpene. For at least this reason, Examiner reconsidered the instant claims and restructured some of the references into a new rejection which is provided below. 
Claims 7, 22 and 25-26 in addition to claim 1 are rejected under 35 U.S.C. 103 as being unpatentable over Harry Karelis et al (US20190307719A1, effective filing date: 08/03/2016, previously cited) (Hereinafter Karelis), Babek Ghalili et al (US20170042791A1, publication date: 02/16/2017, previously cited) (Hereinafter Ghalili) and Suresh Chawrai et al (US20160128944A1, publication date: 05/12/2016, previously cited) (Hereinafter Chawrai).
Regarding claim 1, Karelis and Ghalili teach as discussed above. 
Regarding claim 7, Karelis doesn’t disclose information regarding the amount of solvent. But Karelis teaches a solvent (para 64, para 68). 
Regarding claim 22, Karelis teaches a “colorant” (para 69) but it doesn’t disclose species. 
Regarding claims 25-26, Karelis doesn’t disclose teachings regarding pH. 
Chawrai teaches compositions and methods of use of those compositions (para 2) wherein the composition is a cream, lotion or ointment (claim 114) and wherein the composition is an anti-acne composition (claim 115). Chawrai teaches its formulation to be administered on human skin/scalp/hair (para 53, para 171, para 550, para 592) as a topical formulation.
Regarding claim 7, Chawrai teaches a solvent as an excipient wherein the amount of excipients can range from about 5% to 99.99% (para 180). The instantly claimed range of 60-80% in within the range disclosed by Chawrai.
Regarding claim 22, Chawrai teaches a coloring agent (para 71) selected from FD&C blue No 1 and others listed in paragraph 71.
Regarding claims 25-26, Chawrai uses citric acid (table 3) to adjust pH of the composition (para 528). Chawrai teaches that the pH of the composition is from about pH 4 to about pH 8 (para 180). The instantly claimed ranges of 4-7 and 4.5-6 are within the range disclosed by Chawrai. 
It would have been obvious to one of ordinary skill in the art at the time of instant application to have combined the teachings of Karelis, Ghalili and Chawrai to achieve the instant invention. Ghalili teaches that “alpha-hydroxy acids and beta-hydroxy acids can penetrate the stratum corneum and act as exfoliants. Small molecule alpha-hydroxy acids, such as glycolic acid and lactic acid, are best suited to penetrate dry skin and act as humectants and moisturizers. On the other hand, oil-soluble beta hydroxy acids are best suited to penetrate into pores clogged with oily cells and sebum” (para 29). Chawrai provides motivations such as “Aspects of the invention are based on inventors' discovery that skin, e.g., scalp micro-cracks, sweat or secretion pores, and hair follicles can act as reservoirs for microparticles of particular sizes” (para 40). Other motivations are provided in paragraph 40 of Chawrai. One would be motivated to optimize the compositions if Karelis with that of Chawrai (such as pH, solvent % amounts etc) to achieve a more effective product. Thus, one would be motivated to incorporate the teachings of Ghalili and Chawrai into the teachings of Karelis with a reasonable expectation of successfully achieving a composition to treat acne that has superior penetration of pores that are clogged with oily cells and sebum. 
Response to Arguments
Applicant’s arguments against objections and rejections that are withdrawn are now moot. Applicant has not made any arguments against the only standing rejection (Karelis in view of Ghalili). However, Applicant’s arguments against Karelis alone will now be addressed. Regarding the USC 103 rejection under Karelis, Applicant argues the following:
“Applicant respectfully asserts that the Office Action does not demonstrate that a person of ordinary skill in the art ("POSITA") would reasonably modify Karelis '719 in a manner necessary to arrive at the invention as presently claimed, specifically that the POSITA would carry out any of the items 1-8 below, none-the-less, each and every one, in developing the composition as presently claimed: 
1. Ignoring the other multitude of embodiments disclosed in Karelis '719, to start 
specifically with the embodiment (composition) of Karelis '719 at  [0008]. 
2. Further modifying the composition (Karelis '719 at  [0008]), to selectively not include 
Cannabidiolic acid (CBDA), Cannabinodiol (CBN), and A9-Tetrahydrocannabinolic acid 
(THCA). (Karelis '719 at  [0039]). 
3. Selecting 0.01 mg/mL of Cannabigerol (CBG) and selecting less than 0.02 mg/mL of A9- tetrahydrocannabinol (THC) from a disclosure of numerous ranges that include from 
"about 0.001% to about 15%" by weight of the extract. (Karelis '719 at  [0038]). 
a. To arrive at this claimed amount, the POSITA would first need to select CBG and 
THC from the numerous cannabinoids, and then pursue an amount at the lowest 
portion of the broad range provided therein (ignoring the other ranges and the 
amounts disclosed, e.g., in Tables 1 and 2 of Karelis '719). 
4. Further modifying the composition as disclosed above, to selectively include a solvent 
(Karelis '719 at   [0064], [0068]). 
5. Further modifying the composition as disclosed above, to selectively include the 
additional optional substances: "emulsifier" and "thickening agent" (Karelis '719 at 
[0070]).
6. Further modifying the composition as disclosed above, but not including any of the other 
additional optional substances: "stabilising agents," "dispersing agents," "suspending 
agents," and "colouring agents." (Karelis '719 at  [0070]). 
7. Further modifying the composition as disclosed above, to selectively include naturally 
derived oils or waxes as emollients. (Karelis '719 at  [0065]). 
8. Further including external anti-acne agent that does not comprise of camphor, despite no 
reference of another anti-acne agent in Karelis '719. 
a. The Office Action provides no basis why the POSITA would deviate from the 
teaching of Karelis '719 to further include an external anti-acne agent that does 
not comprise of camphor that is not disclosed therein. 
Applicant respectfully further asserts that the Office Action does not demonstrate that a POSITA would reasonably modify the cited references in a manner necessary to arrive at the invention as presently claimed, with a reasonable expectation of success. Nor does the Office Action demonstrate that the cited references provide an enabling disclosure to do so”. 
This argument is acknowledged but not found persuasive. Camphor is no longer used as a teaching to meet the anti-acne agent limitation, thus Applicant’s point 8 is moot. Regarding the other points being made, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments (MPEP 2123 I). Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971) (MPEP 2123 II). A prima facie case of obviousness is established from the broad disclosures of Karelis. The burden is on the Applicant to provide evidence of criticality for the limitations that are broadly disclosed by Karelis. For example, excluding certain CBD derivates from a composition is both taught by Karelis and is a routine step in the art. However, if Applicant provides an unexpected result or evidence of criticality for some feature or result achieved by excluding CBDA, CBN, or CBG, as opposed to other derivatives, then Karelis reference would be overcome. Other points (4-7) Applicant is making are considered merely to be routinely optimizable aspects of a cosmetic composition (such as adding certain coloring agents, emollients etc) and are taught by the prior art. For the above reasons, the rejection under Karelis and Ghalili is maintained. 
Conclusion
No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPARSLAN ASAN whose telephone number is (571)270-1662. The examiner can normally be reached 8am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/A.A./               Examiner, Art Unit 1613                                                                                                                                                                                         
/MARK V STEVENS/Primary Examiner, Art Unit 1613